PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                   No. 09-3526
                  _____________

               HENRY ADAMSON,

                         Appellant

                         v.

CATHEL, ADMINISTRATOR OF NEW JERSEY STATE
                  PRISON;
PAULA T. DOW, THE ATTORNEY GENERAL OF THE
           STATE OF NEW JERSEY


                 _______________

   On Appeal from the United States District Court
            for the District of New Jersey
                (D.C. No. 06-cv-3194)
       District Judge: Hon. Peter G. Sheridan
                  _______________

                      Argued
                  October 4, 2010

 Before: SCIRICA, FUENTES and JORDAN, Circuit
                    Judges.

               (Filed March 1, 2011)
                 _______________
                       _______________

             ORDER AMENDING OPINION
                 _______________


      At the direction of the Court,

      IT IS HEREBY ORDERED that the Opinion filed in

this case March 1, 2011, be amended to remove from footnote

11, which begins on page 24 and continues on page 25 the

words “ Error! Main Document Only”.


                                  By the Clerk



                                  /s/ Marcia M. Waldron
                                      Clerk


Dated: March 1, 2011




                              2